DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
3.	Applicant’s arguments with respect to the rejections of claims 1-3, 5-16, and 18-22 under AIA  35 U.S.C. 103 have been fully considered but they are not persuasive. Therefore, the rejections of these claims are hereby maintained. 
Regarding claims 1, 15, and 19, Applicant primarily argues that While Ohki-Miyazawa does not teach or suggest “defining a temporal window based on the default search playback position (PPps) of the user command, wherein a start time of the temporal window is determined by subtracting a first duration from the default search playback position (PPps), wherein an end time is determined by adding a second duration to the default search playback position (PPps),” and “searching the temporal window based on the default search playback position (PPps) for a scene change in the video content.” As recited in claim 1, and similarly in claims 15 and 19.
Examiner respectfully disagrees.
Ohki discloses:
defining a temporal window based on the default search playback position (PPps) of the user command (Ohki, para’s 0004-0011, determine a prescribed time interval based on the skip command);
searching the temporal window  is based on based on the default search playback position (PP.sub.ds) for a scene change in the video content (Ohki, para’s 0004-0011, searching a prescribed time interval for a scene change); 
Aoki discloses the default search playback position as described above but does not explicitly disclose wherein a start time of the temporal window is determined by subtracting a first duration from the default search playback position (PPps), wherein an end time is determined by adding a second duration to the default search playback position (PPps).
Note: in one interpretation, the prescribed time interval of the skip command as disclosed by Aoki can be considered as the first duration to be subtracted from the default search playback position (PPps).
Miyazawa discloses wherein a start time of the temporal window is determined by subtracting a first duration from the default search playback position (PPps), wherein an end time is determined by adding a second duration to the default search playback position (PPps) (Miyazawa, col. 3, lines 22-29, col. 6, lines 45-48, extend the search range of the temporal window forward or backward by increasing the number of frames or an equivalent duration as known in the art; the search range comprises a plurality of search points. Therefore, one can extend or add a specific time or a number of frames to an end point in the forward direction of an original search range, or extend or subtract a specific time or a number of frames from a start point in the backward direction of an original search range; the original search range can also be seen as a search point/position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Miyazawa’s features into Ohki’s invention disclosure for enhancing user’s search experience by providing a search window for focused searches.
As to any other arguments not specifically addressed, they are the same as those discussed above.  

Response to Amendment
4.	In response to the amendment, the rejection of claim 15, 16, and 18-20 under 35 U.S.C. 112(b) is withdrawn. 
	
Double Patenting
5.	Claims 1-15 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,911,835.
Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-18 of Patent No. 10,911,835 contain every element of claims 1-15 of the instant application.
For example, claim 1 of the instant application recites:
(a) receiving a user command at the playback device to shift a current playback position of the video content to a default search playback position (PP.sub.ds);
(b) defining a temporal window based on the default search playback position (PPps) of the user command wherein a start time of the temporal window is determined by subtracting a first duration from the default search playback position (PPps), wherein an end time is determined by adding a second duration to the default search playback position (PPps);
(c) searching the temporal window based on the default search playback position (PP.sub.ds) for a scene change in the video content; 
 (d) in response to locating the scene change in the temporal window, automatically shifting playback of the video content to a new playback position corresponding to a time position of the scene change (PP.sub.st) in the temporal window.”
These limitations are disclosed in claim 1 of Patent No. 10,911,835 as follows:
(a) while engaged in playback of the video content, receiving a user command at the playback device to shift a current playback position of the video content to a default search playback position (PPds);
(b) and (c) in response to receipt of the user command, searching a time window encompassing the default search playback position (PPds) for a key scene change in the video content;
prior to searching the time window, determining:
a start time (Ws) of the time window occurring X seconds prior to the default search playback position (PPds); and
an end time (WE) of the time window occurring Y seconds following the default search playback position (PPds).
(d) if locating a key scene change within the time window, shifting playback of the video content to a playback position corresponding to the key scene change (PPst);
Although the conflicting claims are not identical, they are not patentably distinct from each other.
 Therefore claims 1-15 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.
 
6.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re LongL 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

7.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(I)(1) - 706.02(I)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).

8.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
	http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
9.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.

10.	Claims 1-3, 5-7, 15-16 and 22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ohki et al. (US Publication 2010/0172627, hereinafter Ohki) in view of Miyazawa (US Patent 6,897,894). 
Regarding claim 1, Ohki discloses a method of playing video content utilizing a playback device, the method comprising: 
receiving a user command at the playback device to shift a current playback position of the video content to a default search playback position (PP.sub.ds) (Ohki, para’s 0004-0011, receiving a skip command during playback of a video program, the skip command has a default new playback position corresponding to a predetermined/prescribed interval from a current playback position);
defining a temporal window based on the default search playback position (PPps) of the user command (Ohki, para’s 0004-0011, determine a prescribed time interval based on the skip command);
searching the temporal window  is based on based on the default search playback position (PP.sub.ds) for a scene change in the video content (Ohki, para’s 0004-0011, searching a prescribed time interval for a scene change); 
in response to locating the scene change in the temporal window, automatically shifting playback of the video content to a new playback position corresponding to a time position of the scene change (PP.sub.st) in the temporal window (Ohki, para’s 0004-0011, in response to detecting a scene change, automatically move the playback position to a detected scene change point without any additional user’s input).
Aoki discloses the default search playback position as described above but does not explicitly disclose wherein a start time of the temporal window is determined by subtracting a first duration from the default search playback position (PPps), wherein an end time is determined by adding a second duration to the default search playback position (PPps).
Note: in one interpretation, the prescribed time interval of the skip command as disclosed by Aoki can be considered as the first duration to be subtracted from the default search playback position (PPps).
Miyazawa discloses wherein a start time of the temporal window is determined by subtracting a first duration from the default search playback position (PPps), wherein an end time is determined by adding a second duration to the default search playback position (PPps) (Miyazawa, col. 3, lines 22-29, col. 6, lines 45-48, extend the search range of the temporal window forward or backward by increasing the number of frames or an equivalent duration as known in the art; the search range comprises a plurality of search points. Therefore, one can extend or add a specific time or a number of frames to an end point in the forward direction of an original search range, or extend or subtract a specific time or a number of frames from a start point in the backward direction of an original search range; the original search range can also be seen as a search point/position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Miyazawa’s features into Ohki’s invention disclosure for enhancing user’s search experience by providing a search window for focused searches.

Regarding claim 2, Ohki-Miyazawa discloses the method of claim 1, further comprising, in response to the scene change near to the temporal window, shifting playback of the video content to the new playback position corresponding to a time position of the scene change (PP.sub.st) rather than the default search playback position (PP.sub.ds) (Ohki, para’s 0004-0011, since search is conducted within the temporal window encompassing the default search playback position, move the playback position to a detected scene change point; in fig. 4c, user may hit skip command twice repeatedly, a scene change may be found outside a window; Miyazawa, col. 3, lines 22-29, col. 6, lines 45-48, extend the end points of search range of the temporal window forward or backward by increasing the number of frames or a specific duration).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 3, Ohki-Miyazawa discloses the method of claim 2, further comprising, in response to multiple scene changes being located within the temporal window, shifting playback of the video content to the new playback position corresponding to the scene change closest in time to the default search playback position (PP.sub.ds) (Ohki, para. 0007, select the nearest scene change point).

Regarding claim 5, Ohki-Miyazawa discloses the method of claim 3, further comprising: in response to receipt of the user command, searching the temporal window encompassing the default search playback position for the scene change in the video content;  searching a time window encompassing the default search playback position (PP.sub.ds) wherein the time window is different window than the temporal window (Miyazawa, col. 3, lines 22-29, col. 6, lines 45-48, extend the search range, i.e., searching a new time window, by increasing the number of frames).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 6, Ohki-Miyazawa discloses the method of claim 5, further comprising: in response to the default search playback position (PP.sub.ds) occuring after the current playback position in the video content, assigning a first value; and in response to the default search playback position (PP.sub.ds) occurs prior to the current playback position in the video content, assigning a second value (Ohki, para’s 0004-0011, defining a first value and a second value based on whether the skip is a forward search or a reverse search).

Regarding claim 7, Ohki-Miyazawa discloses the method of claim 6, wherein the user command comprises instructions to implement a SEEK function having a trick mode speed; and wherein the method further comprises determining the first and second values based, at least in part, on the trick mode speed of the SEEK function (Ohki, para’s 0004, fast forward and fast reverse are seek functions with trick play speed; determining the values of X and Y based, at least in part, on the trick mode speed of the fast forward and fast reverse functions is considered a user’s choice/option).

Regarding claim 15, Ohki discloses a playback device, comprising:
a processor; and a computer-readable storage medium storing computer-readable code that (Ohki, fig. 1, para’s 0026-0031, video processing unit and operation storage unit), when executed by the processor, causes the playback device to perform operations comprising:
receiving a user command at the playback device to shift a current playback position of the video content to a default search playback position (PPps) (Ohki, para’s 0004-0011, receiving a skip command during playback of a video program, the skip command has a default new playback position corresponding to a predetermined/prescribed interval from a current playback position); 
defining a temporal window based on the default search playback position (PPps) of the user command (Ohki, para’s 0004-0011, determine a prescribed time interval based on the skip command);
searching the video content for a scene change in the temporal window (Ohki, para’s 0004-0011, searching for a scene change in the prescribed time interval);
in response to locating the scene change within the temporal window, automatically shifting playback of the video content to a new playback position corresponding to the scene change (PPs1) (Ohki, para’s 0004-0011, in response to detecting a scene change, automatically move the playback position to a detected scene change point without any additional user’s input).
Aoki discloses the default search playback position as described above but does not explicitly disclose wherein a start time of the temporal window is defined by subtracting a first duration from the default search playback position (PPps), wherein an end time of the temporal window is identified by adding a second duration to the default search playback position (PPps).
Note: in one interpretation, the prescribed time interval of the skip command as disclosed by Aoki can be considered as the first duration to be subtracted from the default search playback position (PPps).
Miyazawa discloses wherein a start time of the temporal window is defined by subtracting a first duration from the default search playback position (PPps), wherein an end time of the temporal window is identified by adding a second duration to the default search playback position (PPps) (Miyazawa, col. 3, lines 22-29, col. 6, lines 45-48, extend the search range of the temporal window forward or backward by increasing the number of frames or an equivalent duration as known in the art; the search range comprises a plurality of search points. Therefore, one can extend or add a specific time or a number of frames to an end point in the forward direction of an original search range, or extend or subtract a specific time or a number of frames from a start point in the backward direction of an original search range; the original search range can also be seen as a search point/position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lee’s features or Miyazawa’s features into Ohki’s invention disclosure for enhancing user’s search experience by providing a search window for focused search.

Regarding claim 16, Ohki-Miyazawa discloses the playback device of claim 15 wherein the operations further comprise:
in response to locating multiple scene changes within the temporal window or near to the temporal window, shifting playback of the video content to the playback position corresponding to the scene change closest in time location to the default search playback position (PPps) (Ohki, para. 0007, select the nearest scene change point).

Regarding claim 22, Ohki-Miyazawa discloses the method of claim 1, wherein the second duration between the end time of the temporal window and the default search playback position (PPps) is between 1 second and 10 seconds (Ohki, para’s 0004-0011, Lee, 0056-0058, defining a specific window or duration of time is considered a user’s choice/option).
The motivation and obviousness arguments are the same as claim 1.

11.	Claim 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ohki-Miyazawa in view of Nonaka et al. (US Publication 2007/0150462, hereinafter Nonaka). 
Regarding claim 8, Ohki-Miyazawa discloses method of claim 3.
Ohki-Miyazawa does not explicitly disclose but Nonaka discloses place-shifting the video content from the playback device, over a network, and to a second device coupled to the display device; wherein the user command is entered at the second device and sent as a user command message transmitted from the second device, over the network, and to the playback device (Nonaka, at least fig. 1 and para. 0185, content can be transmitted over a network using networking technology to a second playback apparatus at which user command and playback position may be transmitted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nonaka’s features into Ohki-Miyazawa’s invention disclosure for providing convenience for user and enhancing user’s search experience by enabling user to remotely navigating the video content.

12.	Claim 9 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ohki-Miyazawa, as applied to claim 7 above, in view of Cho (US Publication 2016/0104045). 
Regarding claim 9, Ohki-Miyazawa discloses method of claim 7.
Ohki-Miyazawa does not explicitly disclose but Cho discloses extracting the start time (W.sub.S) of the temporal window and the end time (W.sub.E) of the temporal window from the user command message (Cho, fig. 3, para. 0043, start time and end time can be extracted from a user command input).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cho’s features into Ohki-Miyazawa’s invention for enhancing user’s search experience by enabling user to effectively navigating the video content.

13.	Claim 10 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ohki-Miyazawa, as applied to claim 1 above, in view of Iwanaga (US Publication 2007/0031119). 
Regarding claim 10, Ohki-Miyazawa discloses method of claim 1, and further discloses subsequently utilizing the scene change data to determine whether a scene change is located within the temporal window as describe in claim 1 above.
Ohki-Miyazawa does not explicitly disclose but Iwanaga discloses parsing the video content to identify scene changes to generate scene change data prior to playback of the video content (Iwanaga, para. 0005, analyzing content for marking scene change prior to playback is well known in the art).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Iwanaga’s features into Ohki-Miyazawa’s invention disclosure for enhancing user’s search experience by pre-marking scene change locations in the video content.

14.	Claims 11 and 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ohki-Miyazawa-Cho, as applied to claim 9 above, in view of Official Notice. 
Regarding claims 11 and 12, Ohki-Miyazawa-Cho discloses method of claim 10, and further discloses locations of particular scenes including the scene changes indicated by the scene change data, as described in claim 9 above.
Ohki-Miyazawa-Cho is silent as to generating a slide bar graphic on the display device including a slide bar representative of a duration of the video content; producing, on the display device, markers adjacent the slide bar graphic denoting locations of particular scenes; generating thumbnails for the video content at junctures corresponding to the scene changes listed in the scene change data; and in response to user input, displaying selected ones of the thumbnails alongside the slide bar graphic.
Official Notice is taken as generating a slide bar graphic on the display device including a slide bar representative of a duration of the video content; producing, on the display device, markers adjacent the slide bar graphic denoting locations of particular scenes; generating thumbnails for the video content at junctures corresponding to the  scene changes listed in the scene change data; and in response to user input, displaying selected ones of the thumbnails alongside the slide bar graphic are well known techniques in the art as taught by Yodan, US Publication 2019/0320219, para. 0146; Du et al., US Publication 2020/0033144, para. 0086; Cronin et al., US Patent 8875023, col. 4, lines 55-65, claim 9; or a combination of these references). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these well-known techniques into Ohki-Miyazawa-Cho’s invention for enhancing user’s search experience by providing visual indicators of scene changes with thumbnails along a slide bar graphic. 

15.	Claims 13 and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ohki-Miyazawa-Iwanaga, as applied to claim 10 above, in view of O’Connor et al. (US Patent 6,591,058, hereinafter O’Connor). 
Regarding claims 13 and 14, Ohki-Miyazawa-Iwanaga discloses method of claim 10.
Ohki-Miyazawa-Iwanaga does not explicitly disclose but O’Connor discloses wherein parsing comprises identifying the scene changes based, at least in part, on user preference data stored in a memory of the playback device; and wherein the user preference data specifies a sensitivity for generating the scene change data (O’Connor, col. 14, lines 5-18, identify scene changes based on user’s level of sensitivity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate O’Connor’s features into Ohki-Miyazawa-Iwanaga’s invention for enhancing user’s search experience by segmenting media content according to user’s sensitivity level.

16.	Claim 18 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ohki-Miyazawa, as applied to claim 15 above, in view of Iwanaga (US Publication 2007/0031119). 
Regarding claim 18, Ohki-Miyazawa discloses the playback device of claim 15, and further discloses using the scene change data to determine whether the scene change is located within the temporal window or to determine whether the scene change is located near the temporal window as describe in claim 15 above.
Ohki-Miyazawa does not explicitly disclose but Iwanaga discloses parsing the video content to identify scene changes to generate scene change data prior to playback of the video content (Iwanaga, para. 0005, analyzing content for marking scene change prior to playback is well known in the art).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Iwanaga’s features into Ohki-Miyazawa’s invention disclosure for enhancing user’s search experience by pre-marking scene change locations in the video content.

17.	Claim 19 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ohki-Miyazawa in view of Iwanaga (US Publication 2007/0031119). 
Regarding claim 19, this claim comprises limitations substantially the same as claim 15; therefore, it is rejected by Ohki-Miyazawa for similar rationale set forth.
Ohki-Miyazawa does not explicitly disclose but Iwanaga discloses a scene change detector configured to:
detect scene changes in video content in a time window and in a temporal window, wherein the time window is different than the temporal window (Iwanaga, para. 0005, a module for generating markers indicating scene changes in video content, and detecting markers thereafter; para’s 0027-0032, detecting scene change within a time window indicated by markers with respect to a current playback position; a temporal window is used when skipping from another current playback position within the main program or within a commercial message CM).
generate scene change data indicating locations of the scene changes in the video content, wherein the scene change data is provided as a manifest (Iwanaga, para. 0005, generating markers indicating scene changes in video content is well known in the art); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Iwanaga’s features into Ohki-Miyazawa’s invention disclosure for enhancing users search experience by skipping playback to a time window indicated by scene change locations in the video content.

18.	Claim 20 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ohki-Miyazawa-Iwanaga, as applied to claim 19 above, in view of Cronin et al. (US Patent 8,875,023, hereinafter Cronin). 
Regarding claim 20, Ohki-Miyazawa-lwanaga discloses the playback device of claim 19, further discloses: receive the scene change data from the scene change detection module wherein the scene change detector is configured to detect scene changes in the video content utilizing scene change markers embedded in the video content (Iwanaga, para. 0005, a module for generating markers indicating scene changes in video content, and detecting markers thereafter).
Ohki-Miyazawa-lwanaga does not explicitly disclose but Cronin discloses a thumbnail generator configured to generate thumbnail images for each time position in the video content at which the scene change data indicates that an occurrence of scene change (Cronin, col. 4, lines 55-65, claim 9, or a combination of these references). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cronin’s features into Ohki-Miyazawa-lwanaga’s invention for enhancing user’s search experience by providing thumbnails to indicate scene changes in the media content.

19.	Claim 21 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ohki-Miyazawa, as applied to claim 1 above, in view of Cho (US Publication 2016/0104045). 
Regarding claim 21, Ohki-Miyazawa discloses the method of claim 1.
Ohki-Miyazawa does not explicitly disclose but Cho discloses wherein the second duration between the end time of the temporal window and the default search playback position (PPps) is dynamically determined based on a search direction (Cho, fig. 3, para. 0043, start time and end time can be provided as user’s input).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cho’s features into Ohki-Miyazawa’s invention disclosure for enhancing user’s search experience by enabling user to effectively control the search window.

Consideration of Reference/Prior Art
20.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Conclusion
21.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/Primary Examiner, Art Unit 2484